The current political
debate is taking place against the background that is
not quite usual. This Hall just heard statements by the
participants in the Millennium Summit. Unprecedented
round tables have just been conducted. The last several
days have brought unusual hectic activity to the United
Nations and the city that hosts the headquarters of our
Organization.
The most spectacular thing, however, is that the
Summit has triggered an intellectual burst, an
explosion of collective thinking. Apparently, this has
been predetermined by a special quality of this
particular moment in time, as we find ourselves at the
threshold not just of a new century, but of a new
millennium. Our acquisitive mind tries to look forward
as far as possible and aspires to see there, against all
odds, a better future. Such is the predominant human
trait  to look forward with optimism.
Our past experience, however, warns us against
excessive euphoria and illusions. We realize that the
world is still full of threats, and our common impulse is
to understand these threats and their causes and to find
ways to overcome them collectively.
This is what I felt during the days I spent at the
Summit. I am probably not the only one who thinks the
same way. But let us hope that the intellectual tide
generated by the Summit will not just die down in the
humdrum of everyday life, but will force us to get
down to business in order to make our planet a safe and
prosperous place.
As we approach the new millennium, we surely
want to take a fresh look at the road we have travelled
so far. At the threshold of a new century, we are in a
position to say that our most important achievement is
that the world has become freer. I believe that the key
word explaining the substance of the changes that are
taking place today should be the word renewal. By our
definition, it means an absolutely new era of relations
between nations, free of the vestiges of the past:
pressure and diktat. It should be a triumph of the
principle of genuine democracy and justice when all
States have equal rights and obligations, irrespective of
their economic and political differences.
The renewal of international relations should be
guided by the understanding that we live now in a
global and interdependent world whose overriding
principle is global partnership. The United Nations
Secretary-General has rightly proclaimed a three-
pronged task: freedom from fear, freedom from want
and saving the human environment, precisely in the
context of globalization. It is also true that
globalization should not overshadow the problems and
concerns of the ordinary man. Our efforts will be futile
if we do not address the issues we face today in this
logical sequence.
Let me dwell on the three main components of
our common goal: making the world a safe, free and
prosperous place.
While recognizing that global security and
stability increasingly depend on economic,
environmental and humanitarian aspects of
development, we should not belittle the importance of
the military and political dimension of security. A
fundamental issue of the elimination of weapons of
mass destruction continues to be a matter of our
common concern. International instruments in this
field, first of all the Treaty on the Non-Proliferation of
Nuclear Weapons, the Comprehensive Nuclear-Test-
Ban Treaty and the Chemical Weapons Convention
have not yet gained universal support and, thus, cannot
be fully effective. The situation with regard to the Anti-
12

Ballistic Missile Treaty is also a cause for concern. We
call on all countries to radically change this state of
affairs and to support the Secretary-General's proposal
to hold an international conference to find ways to
avert the nuclear threat.
Kazakhstan, having been the epicentre of cold-
war nuclear confrontation and having resolutely
resisted the temptation to turn into a nuclear power
after it gained independence, has every right to raise
this issue with vigour.
As for Kazakhstan, it continues to contribute to
efforts to ensure global security. Fully respecting its
obligations under the above-mentioned international
instruments, Kazakhstan has been consistently
promoting its initiatives with regard to the Conference
on Interaction and Confidence-building Measures in
Asia (CICA) and the establishment of a nuclear-free
zone in Central Asia. We are convinced that the CICA
initiative has a rational kernel, and we call on the
United Nations and the Asian States to continue their
support of the CICA process in the interests of Asian
and global security.
We should be no less and, probably, more
concerned by new threats: international terrorism,
extremism, illegal trafficking in arms and drugs, and
organized crime. Our newly independent State has
come into direct contact with these threats. We are
seriously alarmed by the situation in Central Asia and
view the conflict in Afghanistan, the bandit groups'
infiltrations in Uzbekistan and Kyrgyzstan, and the
situation in Chechnya in Russia as links in one and the
same chain. Members have heard our neighbours -
Uzbekistan, Kyrgyzstan and Tajikistan - talking here
about the same thing.
I want to emphasize again that the way we see it,
the root of the evil is the prolonged war in Afghanistan,
and we urge the Security Council to seriously address
the problem in that country on a long-term basis.
Without addressing it, it would be naÔve to hope for the
elimination of the threat to stability in our region and,
thus, in the whole world. At the same time, we believe
that the key to the solution of the Afghan problem is in
the economic revival of Afghanistan. Our common
experience points to the futility of palliative measures
and attempts to bring the conflicting sides to the
negotiation table without a clear economic plan. There
should be a comprehensive plan for the economic
rehabilitation of Afghanistan which, together with
economic measures, should incorporate the fight
against the production of drugs, illegal arms trade,
terrorism and extremism, and should take into account
the specificity of the ethnic and religious situation in
Afghanistan. Of course, adequate financial resources
should bolster this comprehensive approach. The price
of peace and human life is worth it.
I would like now to look at the threat to the
stability in our region through the prism of the Caspian
Sea. The Caspian treasure-trove has turned now into
the centre of attention. The interests of many States,
not just of our region, converge there. The recent
discovery in Kazakhstan's part of the Caspian Sea of
the Kashagan oilfield, which is the largest one in the
last 30 years, with forecasted reserves of 7 billion
tonnes of high-quality oil, confirms once again that the
potential of the Caspian Sea is enormous. It is our
genuine desire and intention to see that this gift of God
serves the interests of peace and prosperity.
Globalization involves a new level of interaction
and interdependence of States. However, along with the
obvious benefits, globalization entails the danger of a
lopsided distribution of these benefits, both at the inter-
State and intra-State levels.
A widening gap between developed and
developing countries is a burning issue. In fact, this
gap is getting bigger, and debates are underway as to
the forms of involvement of both groups of countries in
the processes of globalization, particularly from the
point of view of the solution of the problems facing the
developing countries.
The situation with regard to the future of the
World Trade Organization (WTO) provides a good
example of the differences in appraising the
globalization phenomenon. This organization, uniting
some 140 States, has become a trade and economic
counterpart of the United Nations. It should be said,
however, that the WTO has to be thoroughly reformed
in order to really liberalize and democratize trade
relations. It should not be a controlling and selectively
discriminating body of world trade policy.
The Bretton Woods institutions also have to be
reformed. We believe that the most important goals in
reforming them are to ensure their openness and
democratization, competence and adequacy and to
improve cooperation with the United Nations. We share
the criticism of the International Monetary Fund
regarding its arm-twisting policy when loans are
13

conditioned on many political factors that have nothing
to do with the actual economic situation.
In the context of the role of the Bretton Woods
institutions in the world, I would like to mention the
issue of the integration into the world economy of the
economies in transition. The role and importance of
this group of countries, which includes my own, in the
world economy and politics will grow. I stress that it is
important for Kazakhstan to continue constructive
cooperation with the agencies of the United Nations
family, as well as with the Bretton Woods institutions
and other international organizations, in promoting
economic reforms in my country.
Kazakhstan continues to give priority attention to
the development of the transit transport system in the
States of Central Asia and in neighbouring developing
countries. We think it is important to actively pursue
the improvement of existing programmes and the
development of new ones designed to raise the
efficiency of the present transit system in Central Asia.
Our landlocked country, and the region as a whole,
should have secure multiple access to the world
market. This is a matter of strengthening our
sovereignty and independence.
Environmental issues  particularly the
management of transboundary water resources,
environmental pollution and the greenhouse effect 
long ago moved from the social and economic plane to
the political one, and have acquired truly global
significance. All countries face the problems of
protecting the environment. Yet the effect on the
environment experienced by developing countries and
economies in transition is immeasurably much greater.
Economic growth has increased the pressure on all the
natural resources of our planet. The problem of lack of
natural resources and their depletion creates serious
economic problems and poverty. Economic
development cannot stop. However, it should follow a
different path. It should cease to destroy the
environment so aggressively. It is because of the
underestimation of environmental factors that
Kazakhstan today faces such ecological disasters as
those involving the Aral and Caspian Seas and the
former Semipalatinsk testing ground.
There have been many cases in history of nations
and States being in conflict over the lack of drinking
water and water for irrigation. Thousands and
thousands of people have often had to pull up their
roots because of problems with water. Reducing the
number of people without access to safe water is as
vital today as ever. Kazakhstan calls for every country
to adopt, under bilateral and multilateral treaties,
legislative and administrative measures with regard to
transboundary water resources and their management.
The United Nations Economic Commission for
Europe and the United Nations Economic and Social
Commission for Asia and the Pacific have devised a
joint Special Programme for the Economies of Central
Asia (SPECA), which encompasses all priority issues
facing the region: development of the transit transport
capacity and multiple pipeline systems; the
management of energy and water resources;
environmental protection; and technological growth.
Such a comprehensive approach promotes better
regional cooperation in Central Asia and the
integration of its considerable potential into the world
economy. It serves common interests. We therefore
urge the international donor community to actively
contribute to the SPECA programmes and to promote
the economic and democratic growth of Kazakhstan
and other newly independent States in Central Asia.
The three-pronged goal of global development,
which I mentioned at the beginning of my statement,
would be unattainable without an effective common
tool. Such a took we see in the United Nations, and we
are convinced that there is no alternative to our
Organization. But the next century and the new, highly
complex tasks we face will demand a radically renewed
Organization free from the stereotypes of the past. This
matter is in our hands. We should support the genuine
desire of the Secretary-General to drastically revamp
our Organization.
We believe that it is important to start from the
head  that is, the Security Council. The debates on
that subject have gone on far too long. Shall we
continue to mark time, or shall we take a responsible
collective decision? We stand for the expansion of the
Security Council, in both categories of membership, on
the basis of equitable geographic representation and
respect for the sovereign equality of all United Nations
Member States. Kazakhstan supports the inclusion of
Germany and Japan, as well as major developing
countries of Asia, Africa and Latin America, as
permanent members of the Security Council, and also
supports an increase in the number of non-permanent
members.
14

We believe that the peacemaking capacity of the
United Nations should also be strengthened
considerably, and we support the conclusions of the
report (A/55/305) by the Brahimi Panel. As for
Kazakhstan, it is forming peacekeeping forces through
its participation in the Central Asian battalion,
composed of three States of Central Asia, and through
the creation of its own Kazakhstan battalion.
There is no doubt that the financial capacity of
the United Nations should be commensurate with the
new tasks that the Organization is asked to perform.
All Member States should meet their financial
obligations under the United Nations Charter. In spite
of its temporary economic difficulties, Kazakhstan is
striving to do just that and is taking practical steps in
that direction. As to the scale of assessments and its
methodology, we have always believed, and continue to
believe, that the main criterion should be a country's
real capacity to pay.
We have set ambitious tasks for ourselves. Are
we up to them? I am absolutely sure that we are, if we
join our efforts. In fact, there is no other way. Such is
the imperative of a new era, such are the aspirations of
our nations.
I thank the Assembly for its attention and wish it
success in its endeavour to build a safer and better
world in the next century.